         Case 1:18-cv-01957-CRC Document 20 Filed 10/15/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                  )
 JASON LEOPOLD, et al.,                           )
                                                  )
                        Plaintiffs,               )
                                                  )
        v.                                        )      Civil Action No. 18-1957 (CRC)
                                                  )
 UNITED STATES DEPARTMENT OF                      )
 HOMELAND SECURITY,                               )
                                                  )
                        Defendant.                )
                                                  )

                                      JOINT STATUS REPORT

       Pursuant to the Court’s October 25, 2018, Minute Order, Plaintiffs and Defendant U.S.

Department of Homeland Security respectfully submit this Joint Status Report in this Freedom of

Information Act (“FOIA”) case.

       This case concerns Plaintiffs’ FOIA request seeking (1) all emails sent or received by

former Secretary of Homeland Kirstjen Nielsen during the time period June 1, 2017, through the

date the search for responsive records is conducted; (2) all briefing books prepared by Secretary

Nielsen in preparation for any meeting she attended as Secretary of Homeland Security; (3) all

meeting minutes and other meeting summaries for meetings attended by Secretary Nielsen

during the time October 1, 2017, through the date the search for responsive records is conducted;

(4) Secretary Nielsen’s calendar and appointment book during the time period October 1, 2017,

through the date the search for responsive records is conducted; (5) Secretary Nielsen’s phone

call log during the time period October 1, 2017, through the date the search for responsive

records is conducted.
         Case 1:18-cv-01957-CRC Document 20 Filed 10/15/19 Page 2 of 3



       By letter dated September 13, 2019, Defendant informed Plaintiffs that Defendant had

reviewed 263 pages of potentially responsive records and was releasing in full 22 pages,

releasing in part 130 pages as part of its 10th interim release to Plaintiffs. Defendant also

determined that 50 pages were duplicates or non-responsive. Defendant sent 61 pages to other

agencies for consultations.

       By letter dated October 15, 2019, Defendant informed Plaintiffs that Defendant had

reviewed 262 pages of potentially responsive records and was releasing in full 15 pages,

releasing in part 134 pages as part of its 10th interim release to Plaintiffs. Defendant also

determined that 43 pages were duplicates or non-responsive. Defendant sent 69 pages to other

agencies for consultations, and one page to the U.S. Secret Service for review and direct

response. The parties agree that Defendant will continue to process at least 250 pages per month.

       Pursuant to the Court’s Minute Order of October 25, 2018, the parties will file another

Joint Status Report on or before December 16, 2019.

Dated: October 15, 2019                       Respectfully submitted,

                                              _/s/ Matthew Topic
                                              Matthew Topic
                                              Merrick Wayne
                                              (E-Mail: foia@loevy.com)
                                              LOEVY & LOEVY
                                              311 N. Aberdeen, Third Floor
                                              Chicago, Illinois 60607
                                              Tel.: (312) 243-5900
                                              Fax: (312) 243-5902
                                              Bar Nos. IL0037, IL0058

                                              Counsel for Plaintiff

                                              JESSIE K. LIU, D.C. Bar # 472845
                                              United States Attorney

                                              DANIEL F. VAN HORN, D.C. Bar # 924092
                                              Chief, Civil Division



                                                  2
Case 1:18-cv-01957-CRC Document 20 Filed 10/15/19 Page 3 of 3




                                   /s/ Paul Cirino
                           PAUL CIRINO
                           Assistant United States Attorney
                           Civil Division
                           U.S. Attorney’s Office for the District of Columbia
                           555 4th Street, N.W.
                           Washington, D.C. 20530
                           Telephone: (202) 252-2529
                           paul.cirino@usdoj.gov

                           Attorneys for Defendant




                              3
